NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4517
                                     ___________

                                   MANUEL RIOS,
                                             Appellant

                                          v.

                     COMMISSIONER OF SOCIAL SECURITY
                          _______________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        D.C. Civil Action No. 2-09-cv-05004
                          (Honorable Michael M. Baylson)
                                  ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 13, 2011

               Before: SLOVITER, SCIRICA and SMITH, Circuit Judges.

                              (Filed: September 14, 2011)
                                  _________________

                             OPINION OF THE COURT
                                _________________

SCIRICA, Circuit Judge.

       Manuel Rios appeals the District Court’s Order affirming the Commissioner of the

Social Security Administration’s decision to deny Supplemental Security Income. We

will affirm.
                                               I.

       Manuel Rios contends he suffers from depression, anxiety, and a shoulder injury.

He was born on June 1, 1957, has a ninth-grade education, and past work experience as a

truck driver.

       Rios filed applications for Disability Insurance Benefits and Supplemental

Security Income (SSI) on May 1, 2007, alleging disability starting May 1, 2005. The

applications were denied. Subsequently, the Social Security Administration granted Rios

a hearing before an administrative law judge who concluded that Rios was not disabled

within the meaning of the Social Security Act and accordingly denied his applications.

Rios requested review of the decision. The Appeals Council denied the request, and the

ALJ’s decision became final. The District Court affirmed the ALJ’s order that Rios was

not entitled to disability or SSI benefits.

                                              II.1

       We will affirm a Commissioner’s final denial of SSI benefits if it is supported by

substantial evidence. 2 We are not “empowered to weigh the evidence or substitute [our]

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d

Cir. 1992). If the Commissioner’s findings are supported by substantial evidence they


1
  The District Court had jurisdiction under 42 U.S.C. § 405(g), and we exercise appellate
jurisdiction under 28 U.S.C. § 1291.
2
  Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000)
(internal quotations and citations omitted). Evidence is not substantial if the
Commissioner failed to consider all relevant evidence or failed to explain the resolution
of conflicting evidence. See Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121
(3d Cir. 2000).
                                               2
“shall be conclusive.” 42 U.S.C. § 405(g). We have the “responsibility to scrutinize the

entire record and to reverse or remand if the [Commissioner’s] decision is not supported”

accordingly. Morales, 225 F.3d at 317 (quoting Smith v. Califano, 637 F.2d 968, 970 (3d

Cir. 1981)).

       To be eligible for disability benefits, a claimant has the burden to demonstrate that

he is “unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A). In addition, the claimant’s physical or mental

impairments must be “of such a severity that he is not only unable to do his previous

work, but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Id. at §

1382c(a)(3)(B).

       The Commissioner must follow a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. § 404.1520. He must decide: 1) whether the

claimant is currently engaged in substantial gainful activity; 2) whether the claimant has a

severe impairment; 3) whether the claimant’s impairment meets or equals a listed

impairment; 4) whether the impairment prevents the claimant from performing past

relevant work; and 5) whether the claimant can perform any other work which exists in

the national economy, in light of the claimant’s age, education, work experience, and

residual functional capacity. Id. at § 404.1520(a)(4). The evaluation will continue



                                             3
through each step unless it can be determined at any point that the claimant is or is not

disabled. Id.

       The ALJ performed each of the five steps of the required analysis. She considered

Rios’s physical and psychological examinations, medical treatment, and testimony in

addition to testimony from a vocational expert. In particular, the ALJ relied on the

consultative psychological examiner’s diagnosis of Rios’s Global Assessment

Functioning (GAF) as between 50 and 55. 3 The ALJ concluded that, though Rios’s

depression was a severe impairment, it did not meet or equal the severity of affective

disorders found in the Social Security Regulation’s “Listing of Impairments.”4 20 C.F.R.

§ 404, Subpart P, Appendix 1, Listing 12.04. Further, the ALJ found Rios retained the

residual functional capacity for all exertional work levels, limited by his ability to

perform only simple, routine tasks with occasional changes in work settings, and




3
  GAF scores are used by “mental health clinicians and doctors to rate the social,
occupational, and psychological functioning of adults.” Irizarry v. Barnhart, 233 Fed.
Appx. 189, 190 n.1 (3d Cir. 2007). The GAF scale ranges from 1 to 100, with a score of
1 being the lowest and 100 being the highest. See Debaise v. Astrue, No. 09-0591, 2010
WL 597488, at *5 n.7 (W.D. Pa. Feb. 16, 2010). A GAF score of 41-50 indicates an
individual has serious symptoms (e.g., suicidal ideation, severe obsessional rituals,
frequent shoplifting) or any serious impairment in social, occupational, or school
functioning (e.g., no friends, unable to keep a job). See Watson v. Astrue, No. 08-1858,
2009 WL 678717, at *5 (E.D. Pa. Mar. 13, 2009) (internal quotations omitted). A GAF
score of 51-60 indicates moderate symptoms or moderate difficulty in social,
occupational, or school functioning. See Debiase, 2010 WL 597488, at *5 n.7 (internal
quotations omitted).
4
  At the third step of the five-step analysis, the ALJ must consider the medical severity of
a claimant’s impairment. If the claimant has an impairment whose severity meets or
equals the severity of one of the impairments found in the Social Security Regulation’s
“Listing of Impairments,” the claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(iii).
                                              4
moderate limitations in concentration, persistence, or pace. Consequently the ALJ

determined Rios was not disabled based on steps 3 and 5 of the five-step analysis.

       Rios contends the ALJ’s judgment is not supported by substantial evidence

because she failed to discuss two GAF scores given by his treating psychiatrists. In 2007

and 2008 Rios’s doctors determined he had a GAF of 50, suggesting that he suffered

from severe symptoms or impairments in social, occupational, or school functioning.

The ALJ only addressed the consultative examiner’s 2007 GAF score of 50-55 within her

opinion, noting that Rios’s condition ranged from moderate to severe.

       Rios contends that the two GAF scores of 50, coupled with his treatment records,

establish disability. GAF scores do not have a “direct correlation to the severity

requirements” of the Social Security mental disorder listings. 65 Fed. Reg. 50746-01,

50764-65 (2000). They are only medical evidence that informs the Commissioner’s

judgment of whether an individual is disabled. See Watson, 2009 WL 678717, at *5. To

meet the requisite level of severity for an affective disorder, Rios would have to show

either 1) “[m]edically documented persistence” of particular symptoms resulting in

specific degrees of difficulty of daily functioning, or 2) a “medically documented history

of a chronic affective disorder of at least 2 years’ duration that has caused more than a

minimal limitation of ability to do basic work activities” in addition to specific symptoms

or signs of decompensation. 20 C.F.R. § 404, Subpart P, Appendix 1, Listing 12.04.

Neither Rios’s prior GAF scores nor his other medical records indicate the marked

limitations or periods of deterioration necessary for such a finding. Instead they show



                                             5
Rios was consistently sad and depressed, but displayed moderate progress towards

reaching his treatment goals.

       We agree with the District Court that the ALJ’s omission of the psychiatrists’

GAF scores does not warrant remand. The ALJ was not “cherry-picking” or ignoring

medical assessments that ran counter to her finding. Dougherty v. Barnhart, No. 05-

5383, 2006 WL 2433792, at *10 n.4 (E.D. Pa. Aug. 21, 2006) (citing Colon v. Barnhart,

424 F. Supp. 2d 805, 813-814 (E.D. Pa. 2006)); Watson, 2009 WL 678717, at *7. Indeed

she used a score that not only reflects Rios’s therapist’s and doctors’ notes that his

symptoms ranged from moderate to severe, but that also aligns with her overall judgment

that his residual functional capacity was limited by his impairment. Thus the ALJ’s

failure to reference the two GAF scores was not an error, and her finding that Rios is not

disabled is supported by substantial evidence.

                                             III.

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                              6